 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7   THOMAS X. KOTAB,                                        Case No. 2:18-cv-2031-KJD-CWH
 8                                              Plaintiff,                      ORDER
 9           v.
10   U.S. DEPARTMENT OF THE AIR FORCE, et
     al.,
11
                                            Defendants.
12
13          Presently before the Court is Defendants’ Motion to Dismiss (#11). Plaintiff filed a

14   response in opposition (#15) to which Defendants replied (#16). Defendants also filed Notice of

15   Supplemental Authority (#17) and Notice of New Screening Policy (#18).

16   I. Background

17          The U.S. Department of Defense (“DoD” or “the Department”) administers the

18   enlistment of recruits into the Armed Forces. Consistent with 10 U.S.C. § 504, DoD permits the

19   accession of recruits who meet certain citizenship or residency requirements or otherwise possess

20   a critical skill or expertise. Among those permitted to enlist are U.S. nationals; lawful permanent

21   residents (“LPRs”); and citizens from the Federated States of Micronesia, the Republic of the

22   Marshall Islands, and Palau. Regardless of an enlistee’s citizenship or residency, DoD conducts a

23   background investigation to determine whether he or she meets certain suitability and security

24   requirements and is otherwise qualified to serve.

25          Prior to October 13, 2017, DoD permitted U.S. nationals and LPRs to ship to basic

26   training before completion of their background investigations. However, DoD subsequently

27   determined it is not in the interest of the United States to permit LPRs’ entry into service until

28   their background investigations are completed. Thus, on October 13, 2017, DoD issued a
 1   memorandum (“LPR Memo”) providing that suitability and security determinations for LPRs
 2   must be finalized prior to these enlistees’ entry into service. The LPR Memo primarily effects the
 3   timing of the enlistee’s accession and not other terms on which LPRs enter service.
 4            Also on October 13, 2017, DoD issued a memorandum pertaining to the expedited path to
 5   U.S. citizenship applicable to foreign enlistees (“Certification Memo”). Pursuant to the
 6   Certification Memo, the armed service (Air Force Reserve in this action) will not certify a
 7   service member’s honorable service—a requirement for expedited naturalization—until that
 8   member has completed at least 180 days of active duty service, including completion of basic
 9   training. Such certification is made on USCIS Form N-426, a requirement for naturalization
10   based on military service. See 8 U.S.C. § 1440(a).
11            On October 22, 2018, Plaintiff, a LPR who seeks to enlist with the Air Force, filed suit to
12   challenge portions of the LPR Memo and Certification Memo (collectively, the “October 13
13   Memos”). Asserting claims under the Fifth Amendment to the U.S. Constitution and the
14   Administrative Procedure Act (“APA”), Plaintiff seeks both declaratory and injunctive relief,
15   including an order requiring revocation of the October 13 Memos. 1
16   II. Statutory Background
17            A. 10 U.S.C. § 504
18            The Constitution assigns to Congress and the President the responsibility to establish the
19   nation’s armed forces and to employ them for the protection of the nation’s security. U.S. Const.
20   art. I, § 8, cls. 12-14 & art. II, § 2, cl. 1. Consistent with this authority, Congress has enacted
21   legislation concerning who may, and who may not, serve in the Armed Forces. With respect to
22   citizenship and residency, Congress has specified in 10 U.S.C. § 504(b) that “[a]person may be
23   enlisted in any armed force only if the person is” (1) “[a] national of the United States”; (2) “[a]n
24   alien who is lawfully admitted for permanent residence”; or (3) “[a] person described in section
25
26            1
                 Plaintiff has joined a separate class action, Kuang v. U.S. DoD, No. 18-CV-03698 (N.D. Cal.), which
     challenges the timing of his shipment to initial entry training. While this case had been temporarily stayed on the basis
27   that Plaintiff was going to be allowed to start training before his background check and certification had been
     completed, Plaintiff’s entry into initial training has been delayed and the action is no longer stayed. Plaintiff, however,
28   has agreed to join the class in Kuang and litigate those claims there. Only the Certification Memo is now before the
     Court.


                                                               -2-
 1   341” of compacts between the United States and the Federated States of Micronesia, the
 2   Republic of the Marshall Islands, and Palau.10 U.S.C. § 504(b). Beyond a prohibition against
 3   enlisting individuals “who [are] insane, intoxicated, or a deserter from an armed force, or who
 4   ha[ve]been convicted of a felony,” id.§ 504(a), Congress has provided no additional
 5   requirements or guidance concerning the enlistment of persons otherwise meeting the citizenship
 6   or residency criteria, see id.
 7           Section 504(b), however, represents only the most recent Congressional pronouncement
 8   concerning who may serve in the military. That policy has varied widely for at least 120 years.
 9   For example, in 1894, Congress approved legislation providing that “in time of peace no person
10   (except an Indian) who is not a citizen of the United States, or who has not made legal
11   declaration of his intention to become a citizen of the United States, or who cannot speak, read,
12   and write the English language, or who is over thirty years of age, shall be enlisted for the first
13   enlistment in the Army.” An Act To Regulate Enlistments in the Army of the United States,
14   Chap. 179, § 2, 28 Stat. 215, 216 (1894). Approximately 50 years later, the Selective Service Act
15   of 1948 authorized the induction of male aliens. Pub. L. No. 80-759, §§ 3-4, 62 Stat. 604, 605-
16   606 (1948). In enacting that statute, Congress considered, but ultimately rejected, a proposal to
17   authorize the temporary enlistment of aliens. See Conf. Rep. 80-2438,2012 (June 19, 1948).
18   Shortly thereafter, Congress suspended the aforementioned 1894 statute and provided for the
19   temporary enlistment of aliens into the Army, Pub. L.No. 81-597, 64 Stat. 316, 316 (1950). See
20   also Pub. L. No. 84-149, 69 Stat. 297, 297 (1955); Pub. L. No. 85-116, 71 Stat. 311, 311 (1957).
21           In 1956, Congress passed comprehensive legislation regarding the Armed Forces,
22   including the criteria for enlistment. Pub. L. No. 84-1028, 70A Stat. 1(1956). With respect to the
23   Army, the statute provided that “[i]n time of peace, no person may be accepted for original
24   enlistment in the Army unless he is, or has made a legal declaration of intention to become, a
25   citizen of the United States.” Id.§ 3253(c), 70A Stat. 178. The same restriction applied to the Air
26   Force. Id. § 8253(c), 70A Stat. 503. Five years later, Congress amended these provisions to allow
27   for the enlistment of LPRs. Pub. L. No. 87-143, 75Stat. 364, 364 (1961). As reflected in the
28   legislative history, Congress enacted these provisions primarily to facilitate the enlistment of



                                                     -3-
 1   those aliens who were inducted into the Armed Forces and who “desire[d]to … make a career of
 2   the military service,” but “due to overseas assignment or other circumstances [were] unable to
 3   comply with the present law requiring an alien to show evidence or inclination to become a
 4   citizen prior to acceptance for enlistment.” H.R. Rep. No. 86-1776 at 2 (June 9, 1960); see also
 5   Pub. L. No. 88-236, 77 Stat. 474, 474 (1963) (removing “declaration of intent” requirement).
 6   Congress enacted the current version of 10 U.S.C. § 504 in 2006, making uniform the citizenship
 7   and residency requirements across the Armed Forces. See National Defense Authorization Act
 8   for Fiscal Year 2006, Pub. L. No. 109-163 § 542, 119 Stat. 3136, 3253 (2006).
 9          While the value of LPRs’ service in the Armed Forces is indisuputable, there are
10   longstanding national security concerns associated with permitting aliens to serve in the military.
11   In 1894, when a sufficient pool of potential soldiers could be found among U.S. citizens,
12   Congress determined that “no consideration appears to justify the enlistment of soldiers in the
13   permanent Army of the United States who may owe allegiance to some foreign and possibly
14   unfriendly power.” S. Rep. No. 53-151 at 3 (1894). And when Congress ultimately permitted
15   aliens to enlist, both the Legislative and Executive Branches ensured that the military was
16   conducting appropriate security screenings to address such concerns. S. Rep. 84-132 at 2 (1955)
17   (“The alien enlistment program … did not go into effective operation on the date of the original
18   enactment because of the very considerable period of time needed to perfect the screening
19   arrangements and measures of coordination between the various Government departments
20   concerned”); Hearing on S. 1137 Before the S. Comm. on Armed Services, 84th Cong. at 7 (Mar.
21   31, 1955) (statement of Maj. Gen. Donald P. Booth) (“In addition to the emphasis on quality,
22   great care has been taken to insure the strictest possible security screening”); Hearing on H.R.
23   8122 Before the S. Comm. on Armed Services2456(July 2, 1957) (statement of Col. George A.
24   Aubrey) (“[W]e have deliberately set high standards for enlistment under this program—higher
25   than the standard for enlistment of American citizens … Only 1 applicant out of 9 has been able
26   to meet the rigid mental testing and security screen criteria”). The record also indicates that the
27   military resolved these security concerns prior to permitting aliens to enter into service. See
28   Hearing on S. 1137 Before the S. Comm. on Armed Services (Executive Session), 84th Cong. 3



                                                     -4-
 1   (Mar.31, 1955) (statement of Maj. Gen. Donald P. Booth) (“We have very carefully screened
 2   these people before we even permitted them to be enlisted”).
 3          LPRs can gain expedited citizenship under the provisions of 8 U.S.C. § 1439, which
 4   provides that LPRs who have at least one year of honorable service in the military may be
 5   naturalized without having to fulfill continuous residency requirements. However, during a
 6   period of declared hostilities, procedures for naturalization under 8 U.S.C. § 1440 take
 7   precedence over those under 8 U.S.C. § 1439. See DoD Instruction (“DoDI”) 5500.14. 2
 8   Pursuant to § 1440, enlisted aliens may apply for citizenship regardless of length of military
 9   service, provided they have “served honorably.” 8 U.S.C. § 1440. “The executive department
10   under which such person served shall determine whether persons have served honorably in an
11   active-duty status, and whether separation from such service was under honorable conditions[.]”
12   Id.
13          B. Regulatory Background
14          DoD has promulgated regulations and issued directives regarding certain aspects of a
15   recruit’s entry into service. See generally 32 C.F.R. Part 66. For example, DoD regulations
16   provide that it is the Department’s policy to “(a) [u]se common entrance qualification standards
17   for enlistment, appointment, and induction into the Military Services,” and “(b)[a]void
18   inconsistencies and inequities based on ethnicity, gender, race, religion, or sexual orientation in
19   the application of these standards by the Military Services.” Id. § 66.4. DoD has also
20   promulgated regulations concerning basic eligibility criteria, including age, citizenship,
21   education, aptitude, medical standards, physical fitness, dependency status, character and
22   conduct, and history of drugs and alcohol. Id. § 66.6(b). The criteria regarding citizenship track
23   10 U.S.C. § 504. See 32 C.F.R. § 66.6(b)(2)(i) (“To be eligible for Regular or Reserve
24   enlistment, an individual must meet one of the conditions outlined in 10 U.S.C. 504(b)[.]”).
25          As relevant here, DoD’s enlistment regulation also provides that “[t]he underlying
26   purpose of these enlistment, appointment, and induction standards is to minimize entrance of
27   persons who are likely to become . . . security risks.” Id. § 66.6(b)(8). In furtherance of that goal,
28
            2
                https://www.esd.whs.mil/Portals/54/Documents/DD/issuances/dodi/550014p.pdf

                                                      -5-
 1   a recruit will generally be deemed ineligible to enlist if he or she “[r]eceives an unfavorable final
 2   determination by the DoD Consolidated Adjudication Facility on a completed National Agency
 3   Check with Law and Credit (NACLC) or higher-level investigation, which is adjudicated to the
 4   National Security Standards in accordance with Executive Order 12968, during the accession
 5   process.” Id. § 66.6(b)(8)(vi). The regulation nevertheless authorizes—but does not require—a
 6   recruit to enter into service prior to completion of the background investigation:
 7                  (A) An applicant may be accessed (including shipping him or her to
                    training or a first duty assignment) provided that a NACLC or
 8                  higher-level investigation was submitted and accepted by the
                    investigative service provider (Office of Personnel Management
 9                  (OPM)) and an advanced fingerprint was conducted, and OPM did
                    not identify any disqualifying background information.
10
                    (B) If NACLC adjudication is not completed until after accession,
11                  any additional disqualifying information identified during the
                    adjudication should be transmitted to the appropriate personnel or
12                  human resource offices, as determined by the Services, for
                    appropriate action.
13
14   Id. § 66.6(b)(8)(vi)(A).
15          DoD has also issued guidance concerning enlistment standards. For instance, a DoD
16   manual provides that the “enlistment . . . of each member of the Military Departments or their
17   Reserve Components will be based on a favorably adjudicated [personnel security
18   investigation].” DoD Manual 5200.02, “Procedures for the DoD Personnel Security Program
19   (PSP),”§ 4.2(a) (Apr. 3, 2017). The DoD manual further states that “[t]he NACLC, or its
20   equivalent, is the minimum investigation required for entry into the Military Departments.” Id. §
21   4.2(b). With respect to security determinations, DoD relies on guidelines issued by the Director
22   of National Intelligence. See Office of the Dir. of Nat’l Intelligence, Security Executive Agent
23   Directive 4: National Security Adjudicative Guidelines (June 8, 2017). Those guidelines describe
24   13 areas for consideration of whether an individual presents “an acceptable security risk,” id. at
25   6, including allegiance to the United States, foreign influence, and foreign preference, id. at 8-11.
26          Prior to October 13, 2017, DoD policy “allow[ed]for LPR recruits to ship to initial
27   military training as long as their background investigation had been initiated, and they had
28   cleared all other entry screening requirements.” Also prior to October 13, 2017, the service



                                                     -6-
 1   departments provided honorable service certifications in as few as one or two days after
 2   commencement of basic training.
 3          C. The October 13 Memos
 4          On October 13, 2017, the Under Secretary of Defense for Personnel and Readiness issued
 5   a memorandum regarding military service suitability and security determinations for LPRs. See
 6   generally LPR Memo, attached to Complaint (#1). as Exhibit A, ECF No. 1-1. The LPR Memo
 7   required that, “effective immediately a Military Service Suitability Determination (MSSD) and
 8   National Security Determination (NSD) will be made prior to [a LPR’s] entry into Active,
 9   Reserve, or Guard Service.” Id. at 1. Once the LPR’s background investigation is completed,
10   “the DoD Consolidated Adjudications Facility (DoD CAF) will attempt to render favorable
11   MSSD and NSD recommendations” by applying Directive 4. Id. The LPR Memo explained that
12   the purpose of the new policy was grounded in national security concerns. See id. (issued to
13   “facilitate process efficiency and the appropriate sharing of information for security risk based
14   suitability and security decisions”). The LPR Memo did not affect the scope of the background
15   investigation that LPRs undergo in connection with their enlistment. See id.
16          DoD also issued the Certification Memo on October 13, 2017. See generally Certification
17   Memo, attached to Complaint (#1) as Exhibit B. That memo provides guidance regarding the
18   certification of honorable service in support of a foreign-born service member’s application for
19   naturalization under 8 U.S.C § 1440. Id. With respect to service members in an active
20   component, the memo instructs the component to certify honorable service on USCIS Form N-
21   426 only if the member has “[s]uccessfully completed the basic training requirements of the
22   armed force of which he/she is a member,” “[c]ompleted at least 180 days of active duty service,
23   inclusive of the successful completion of basic training,” and “[t]he characterization of the
24   member’s service is honorable, as determined by the Secretary of the Military Department
25   concerned.” Id. at 2.
26          D. Plaintiff’s Complaint
27          On October 22, 2018, Plaintiff Thomas X. Kotab, proceeding pro se, filed the instant
28   action against DoD; the Department of the Air Force; Heather Ann Wilson, in her official



                                                    -7-
 1   capacity as Secretary of the Air Force; Anthony M. Kurta, in his official capacity as performing
 2   the duties of Under Secretary of Defense for Personnel and Readiness; and Stephanie P. Miller,
 3   in her official capacity as Director of Military Accession Policy. Complaint (#1)., ECF No. 1, at
 4   1-2. Plaintiff alleges he is a LPR who seeks to join the Air Force Reserves. Id. at 5. According to
 5   Plaintiff, a recruiter from the Air Force Reserves “refused to present the enlistment document to
 6   me for signature, blaming the new policy [i.e., the LPR Memo].” Id. at 8. He further claims that,
 7   as a result of the October 13 Memos, he has suffered a variety of injuries, including the military
 8   “forever clos[ing] some doors in [his] future” and “prevent[ing] [him] from taking advantage of
 9   naturalization after one day of service.” Id. at 5. In connection with these claims, Plaintiff asserts
10   causes of action under the Fifth Amendment and the APA, id. at 3, and he asks the Court, inter
11   alia, to “issue a judgment declaring the memos unconstitutional and illegal as applied to me and
12   issue an injunction enjoining the defendants from enforcing and implementing these memos on
13   me,” Id. at 5.
14   III. Standard for a Rule 12(b)(1)
15           A Rule 12(b)(1) motion challenges a federal court’s jurisdiction over the subject matter
16   of the complaint. The party invoking the court’s jurisdiction bears the burden of establishing that
17   the court has the requisite subject-matter jurisdiction to grant the relief requested. Kokkonen v.
18   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A court must grant a Rule 12(b)(1)
19   motion when, looking at the entirety of the complaint, its allegations fail to establish jurisdiction
20   either facially or factually. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).
21   While in a facial attack, all material allegations are taken as true, the court does not assume the
22   truthfulness of the allegations in a factual attack and may review evidence beyond the complaint
23   without converting the motion into one for summary judgment. In re Digimarc Corp. Derivative
24   Litig., 549 F.3d 1223, 1236 (9th Cir. 2008).
25           To withstand a motion to dismiss under Rule 12(b)(6) for failure to state a claim, a
26   complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that
27   is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
28   Twombly, 550 U.S. 544, 570 (2007)). Mere “labels and conclusions” and “naked assertion[s]



                                                      -8-
 1   devoid of further factual enhancement” are not sufficient. Id. at 678 (citation omitted). Rather, a
 2   court must disregard “pleadings that, because they are no more than conclusions, are not entitled
 3   to the assumption of truth,” and determine whether the remaining “well-pleaded factual
 4   allegations . . . plausibly give rise to an entitlement to relief.” Id. at 679; see also Zixiang Li v.
 5   Kerry, 710 F.3d 995, 998-99 (9th Cir. 2013).
 6   IV. Analysis
 7           A. Plaintiff’s Challenge to the Certification Menu is Non-Justiciable
 8           Congress and the President are constitutionally responsible for establishing the nation’s
 9   armed forces and employing them for the protection of the nation’s security. U.S. Const. art. I, §
10   8, cls. 12–14 & art. II, § 2, cl. 1. “[I]t is the primary business of armies and navies to fight or be
11   ready to fight wars should the occasion arise[, and] [t]he responsibility for determining how best
12   our Armed Forces shall attend to that business rests with Congress and with the President.”
13   Schlesinger v. Ballard, 419 U.S. 498, 510 (1975) (internal citations omitted). Accordingly, courts
14   extend great deference to the military when called to review the “‘complex, subtle, and
15   professional decisions as to the composition, training, equipping, and control of a military force,’
16   which are ‘essentially professional military judgments.’” Winter v. Nat. Res. Def. Council, 555
17   U.S. 7, 24 (2008) (quoting Gilligan v. Morgan, 413 U.S. 1, 10 (1973)). As the Supreme Court
18   has repeatedly emphasized, “it is difficult to conceive of an area of governmental activity in
19   which the courts have less competence.” Gilligan, 413 U.S. at 10; see also North Dakota v.
20   United States, 495 U.S. 423, 443 (1990) (noting that when confronted with questions relating to
21   military operations, courts “properly defer to the judgment of those who must lead our Armed
22   Forces in battle”).
23           In some instances, including military personnel decisions, this deference requires that
24   courts treat such challenges as non-justiciable, even where a constitutional claim is raised. See,
25   e.g., Orloff v. Willoughby, 345 U.S. 83, 93-94 (1953); Mier v. Owens, 57 F.3d 747, 749-50 (9th
26   Cir. 1995); see also Voge v. United States, 844 F.2d 776, 780 (Fed. Cir. 1988) (noting that there
27   are “thousands of … routine personnel decisions regularly made by the services which are
28   variously held nonjusticiable or beyond the competence or the jurisdiction of courts to wrestle



                                                       -9-
 1   with”). In evaluating the justiciability of these challenges to military decision making, the Ninth
 2   Circuit has generally required that plaintiffs must first satisfy two threshold elements before a
 3   court can determine whether review of their claims is appropriate: (a) they allege a violation of a
 4   recognized constitutional right, a federal statute, or a military regulation; and (b) they have
 5   exhausted available intraservice remedies. Wenger v. Monroe, 282 F.3d 1068, 1072-1073 (9th
 6   Cir. 2002), as amended on denial of reh’g and reh’g en banc (Apr. 17, 2002) (citing Mindes v.
 7   Seaman, 453 F.2d 197 (5th Cir. 1971)).
 8           If a plaintiff meets both of these threshold requirements, the court weighs four factors to
 9   determine whether judicial review of the claims is appropriate: (1) the nature and strength of the
10   plaintiff’s claim; (2) the potential injury to the plaintiff if review is refused; (3) the extent of
11   interference with military functions; and (4) the extent to which military discretion or expertise is
12   involved. Id. at 1073-75. The third and fourth factors are typically considered together. Id. at
13   1075.
14           Using this test, courts have found that challenges to the military’s enlistment criteria are
15   non-justiciable. For example, in Khalsa v. Weinberger, a member of the Sikh religion filed suit
16   against the Army for not processing his enlistment application, because he could not comply
17   with the Army’s appearance regulations. 779 F.2d 1393, 1394-95 (9th Cir. 1985), reaff’d, 787
18   F.2d 1288 (9th Cir. 1985). Affirming the district court’s dismissal, the Ninth Circuit held that the
19   plaintiff’s claims under the APA and the First and Fifth Amendments were not reviewable based
20   on the four Mindes’ factors. See id. at 1395-1400; see also Lindenau v. Alexander, 663 F.2d 68,
21   70 (10th Cir. 1981) (constitutional challenge to Army enlistment regulation prohibiting
22   enlistment of unmarried parent was non-justiciable); West v. Brown, 558 F.2d 757, 759 (5th Cir.
23   1977) (same); Henson v. Alexander, 478 F. Supp. 1055, 1058 (W.D. Ark. 1979) (“the
24   [enlistment] regulation embodies a great deal of military experience in matters of personnel and
25   the military’s decision is entitled to deference since the regulation relates to the efficiency of the
26   Army and National Guard”).
27           Although Plaintiff’s allegations satisfy the two threshold Mindes’ factors, they are
28   insufficient to demonstrate that review is nevertheless appropriate here. Both the constitutional



                                                       - 10 -
 1   and statutory claims with respect to the October 13 Memos raised by Plaintiff are unpersuasive.
 2   Accordingly, the first Mindes factor weighs against review. See Wenger, 282 F.3d at 1075. As to
 3   the second factor, Plaintiff claims that the challenged policies of the October 13 Memos would
 4   postpone his “immediate naturalization,” “close some doors in [his] future,” “deny [him] the
 5   opportunity to apply for federal jobs,” cause “economic harm,” and “meddle[] with [his] Pursuit
 6   of Happiness.” Complaint (#1) at 5. However, with respect to the LPR Memo, compared to the
 7   harm suffered when a soldier is prematurely entrusted with access to military bases, equipment,
 8   and information –"the harm inflicted by the” delay in entering service “is negligible.” See
 9   Harkness v. Sec’y of Navy, 858 F.3d 437, 444 (6th Cir. 2017); Harkness v. Spencer, 138 S. Ct.
10   2648 (2018); accord Schlanger, 586 F.2d at 671. Indeed, the Ninth Circuit has deemed the denial
11   of entry into service, let alone the mere delay of such entry, to be a negligible injury under
12   Mindes. See Khalsa, 779 F.2d at 1399-1400 (recognizing precedents “that give little weight to
13   the injury flowing from denial of enlistment” and concluding that “[t]he district court did not err
14   in holding that appellant will suffer little legally cognizable injury from having to choose another
15   career”); see also Christoffersen, 855 F.2d at 1443-44; Sebra v. Neville, 801 F.2d 1135, 1142
16   (9th Cir. 1986).
17          Likewise, the delay of a derivative benefit such as expedited naturalization is not
18   sufficient for purposes of Mindes. Cf. Lindenau, 663 F.2d at 74 (rejecting claim that “loss of
19   benefits that go along with enlistment” weighed in favor of review). The third and fourth Mindes
20   factors likewise weigh against review. Judicial intrusion into the military’s judgment about when
21   a recruit should enter into service and when such service can be certified as “honorable”—
22   particularly when the military has not obtained and adjudicated the information necessary to
23   assess any suitability or security risks—would amount to a significant interference. Cf. Sebra,
24   801 F.2d at 1142 (“Courts are properly wary of intruding upon [] sphere of military decision-
25   making” regarding “deployment of troops and overall strategies of preparedness”). See generally
26   Miller Decl., Def. Mtn to Dismiss, Ex. 1. The relief requested by Plaintiff would also require the
27   Court to insert itself into the background investigation process—“an area in which the only
28   compass is accumulated military experience,” Lindenau, 663 F.2d at 74 -- essentially mandating



                                                    - 11 -
 1   that the Department ignore the national security concerns that gave rise to the October 13
 2   Memos. Wenger, 282 F.3d at 1076 (third and fourth factors weighed against reviewability where
 3   review would require the court to determine whether an investigation into events at a social
 4   function was properly conducted). Cf. Dep’t of Navy v. Egan, 484 U.S. 518, 530 (1988)
 5   (“[U]nless Congress specifically has provided otherwise, courts traditionally have been reluctant
 6   to intrude upon the authority of the Executive in military and national security affairs.”).
 7   Accordingly, the Court finds that Plaintiff’s claims concerning the Certification Memo are non-
 8   justiciable, because the Mindes factors counsel against reviewability of Plaintiff’s APA claim the
 9   claims surrounding the Certification Memo are dismissed.
10          B. Plaintiff’s Equal Protection Claim
11          “The Due Process Clause of the Fifth Amendment to the United States Constitution,
12   which is applicable to the federal government, incorporates the Fourteenth Amendment’s right to
13   equal protection.” United States v. Lopez-Flores, 63 F.3d 1468, 1472 (9th Cir. 1995). Like the
14   Fourteenth Amendment, Fifth Amendment equal protection “guarantees no substantive rights or
15   liberties”; instead, “it entrenches a right to be free from discrimination based on impermissible
16   statutory classifications and other government action.” Doe v. United States, 419 F.3d 1058,
17   1062 (9th Cir. 2005).
18          Courts evaluating equal protection claims apply one of three levels of scrutiny to a
19   challenged law. Kahawaiolaa v. Norton, 386 F.3d 1271, 1277 (9th Cir. 2004). Generally, “[s]trict
20   scrutiny is applied when the classification is made on ‘suspect’ grounds such as race, ancestry,
21   alienage, or categorizations impinging upon fundamental rights such as privacy, marriage,
22   voting, travel, and freedom of association.” Id. Courts apply “intermediate scrutiny” if the
23   challenged law discriminates on the basis of gender or certain other suspect classifications. Id.
24   And “[w]hen no suspect class is involved and no fundamental right is burdened, [courts] apply a
25   rational basis test to determine the legitimacy of the classifications.” Id. at 1277-78.
26          Further, although “state classifications based on alienage are subject to strict scrutiny
27   review,” “federal statutes regulating alien classifications are subject to the easier-to-satisfy
28   rational-basis review.” Korab v. Fink, 797 F.3d 572, 577-78 (9th Cir. 2014) (citing Hampton v.



                                                     - 12 -
 1   Mow Sun Wong, 426 U.S. 88, 103 (1976)); accord Soskin v. Reinertson, 353 F.3d 1242, 1254
 2   (10th Cir. 2004) (explaining that “the federal government can treat aliens differently from
 3   citizens so long as the difference in treatment has a rational basis” (citing Mathews v. Diaz, 426
 4   U.S. 67, 78-83 (1976))). As the Ninth Circuit has explained, “Federal interests regarding aliens
 5   are significantly different than those of the states; immigration and foreign relations are
 6   paramount federal concerns … In the federal context, there may be overriding national interests
 7   which justify selective federal legislation that would be unacceptable for an individual State.”
 8   Lopez-Flores, 63 F.3d at 1473 (citations omitted); see also Tovar v. U.S. Postal Serv., 3 F.3d
 9   1271, 1288 (9th Cir. 1993) (Thompson, J., concurring in part and dissenting) (rejecting plaintiff’s
10   argument that regulation excluding temporary resident aliens from employment with the Postal
11   Service was subject to strict scrutiny; “[t]his is clearly wrong, because only state laws that
12   discriminate among groups of aliens receive such high scrutiny” (citing Mathews, 426 U.S. at
13   84-85)). Plaintiff cannot demonstrate that the October 13 Memos violate his right to equal
14   protection with respect to either challenged policy.
15           The Court finds that rational basis review applies to Plaintiff’s claims. 3 Moreover,
16   rational basis review is appropriate because “lawful permanent residents are not a suspect class,”
17   De Medeiros v. Yates, No. 1:05-cv-00397, 2011 WL 386867, at *6 (E.D. Cal. Feb. 3, 2011)
18   (citing Chavez–Perez v. Ashcroft, 386 F.3d 1284, 1292 (9th Cir. 2004)), because Plaintiff has no
19   fundamental right to enlist in the Armed Forces, e.g., Dodson v. U.S. Gov’t, Dep’t of Army, 988
20   F.2d 1199, 1203-04 (Fed. Cir. 1993); Nieszner v. Mark, 684 F.2d 562, 564 (8th Cir. 1982);
21   Lindenau, 663 F.2d at 72; West, 558 F.2d at 760; Williams v. United States, 541 F. Supp. 1187,
22   1192 (E.D.N.C. 1982), and because “there is no right to naturalization,” Nio v. U.S. Dep’t of
23   Homeland Sec., 270 F. Supp. 3d 49, 62 (D.D.C. 2017). “A government policy is valid under the
24   rational basis test so long as it is rationally related to a legitimate government interest.” McLean
25   v. Crabtree, 173 F.3d 1176, 1186 (9th Cir. 1999), as amended on denial of reh’g and reh’g en
26   banc (Apr. 17, 1999). A court must uphold the challenged policy “if there is any reasonably
27
             3
               The Court’s review under rational basis is even more deferential than the arbitrary and capricious standard
28   under the Administrative Procedure Act. See, e.g., Los Coyotes Band of Cahuilla & Cupeno Indians v. Jewell, 729
     F.3d 1025, 1039 (9th Cir. 2013); People of State of Cal. v. FCC, 905 F.2d 1217, 1238 (9th Cir. 1990).


                                                            - 13 -
 1   conceivable state of facts that could provide a rational basis for the classification.” See Aleman
 2   v. Glickman, 217 F.3d 1191, 1201 (9th Cir. 2000); see also id. (“[T]he burden is on the one
 3   attacking the legislative arrangement to negative every conceivable basis which might support
 4   it.”). An “imperfect fit between means and ends” is acceptable, and “[a] classification does not
 5   fail rational-basis review because it ‘is not made with mathematical nicety or because in practice
 6   it results in some inequality.’” Id. (citations omitted). “[R]ational-basis review in equal
 7   protection analysis ‘is not a license for courts to judge the wisdom, fairness, or logic of [the
 8   government’s] choices.’” Id. at 1200 (quoting Heller v. Doe, 509 U.S. 312, 319 (1993)). Plaintiff
 9   cannot carry his heavy burden here.
10           With respect to the Certification Memo, requiring foreign national enlistees to complete
11   at least six months of duty, including basic training, before an N-426 certification is signed,
12   allows DoD to better evaluate whether such persons owe allegiance to foreign sovereigns prior to
13   certifying their service as honorable, thereby providing them an expedited path to seek
14   naturalization. See Certification Memo; Info Memo.
15           Two additional considerations buttress the Court’s determination to uphold the October
16   13 Memos under rational basis review. First, doing so is consistent with the deference that courts
17   have traditionally afforded the military in matters concerning the management of its internal
18   affairs. Such deference is especially warranted given the Constitution’s explicit grant of control
19   over the composition of military troops to the political branches, see U.S. Const. art. I, § 8, cls.
20   12-14 & art. II, § 2, cl. 1, as well as the security-related concerns at issue, see, e.g., Egan, 484
21   U.S. at 528-29. Second, the function served by Defendant and enlisted members of the military is
22   one that counsels in favor of sustaining the October 13 Memos under rational basis scrutiny. The
23   Supreme Court has explained in a series of cases upholding state laws restricting aliens’ ability
24   to serve in law enforcement, rational basis review is appropriate because such positions fulfill “a
25   most fundamental obligation of government to its constituency,” Foley v. Connelie, 435 U.S.
26   291, 297 (1978), and a court’s “scrutiny will not be so demanding where [it] deal[s] with matters
27   resting firmly within a State’s constitutional prerogatives [and] constitutional responsibility for
28   the establishment and operation of its own government,” Cabell v. Chavez-Salido, 454 U.S. 432,



                                                      - 14 -
 1   439 (1982) (citation omitted). The enlisted soldier is tasked with protecting the national security
 2   of the United States from foreign threats, e.g., Schlesinger, 419 U.S. at 510, and limitations on
 3   who may fulfill that role—or, as here, when they may begin to do so and how much time they
 4   should serve before a determination is made that they have served honorably —“are so bound up
 5   with the operation of the” government that strict scrutiny is not appropriate, see Cabell, 454 U.S.
 6   at 439.
 7             D. Substantive Due Process Claim
 8             Substantive due process protects those rights that rank as “fundamental”—that is, both
 9   “objectively, deeply rooted in this Nation’s history and tradition” and “implicit in the concept of
10   ordered liberty, such that neither liberty nor justice would exist if they were sacrificed.”
11   Washington v. Glucksberg, 521 U.S. 702, 720-21 (1997). The Supreme Court has also made
12   clear that a plaintiff must provide “a ‘careful description’ of the asserted fundamental liberty
13   interest” when raising such a claim. Chavez v. Martinez, 538 U.S. 760, 775- 76 (2003). “[V]ague
14   generalities . . . will not suffice.” Id. at 776. And while in rare cases a “denial of fundamental
15   fairness” may rise to the level of a substantive due process violation, to survive dismissal in a
16   “challenge to executive action” such as this one, Plaintiff must allege behavior that is “so
17   egregious” and “outrageous” as “to shock the contemporary conscience.” Cty. of Sacramento v.
18   Lewis, 523 U.S. 833, 847 n.8, 850 (1998). “It is not enough to allege conscience shocking action,
19   however. As a threshold matter, to establish a substantive due process claim a plaintiff must
20   show a government deprivation of life, liberty, or property.” Brittain v. Hansen, 451 F.3d 982,
21   991 (9th Cir. 2006). Moreover, the Ninth Circuit has held that “a plaintiff can make out a
22   substantive due process claim if she is unable to pursue an occupation and this inability is caused
23   by government actions that were arbitrary and lacking a rational basis.” Engquist v. Or. Dep’t of
24   Agric., 478 F.3d 985, 998 (9th Cir. 2007), aff’d, 553 U.S. 591 (2008). But the court further
25   limited this already narrow exception in the context of public sector employees, concluding that
26   such employees may bring substantive due process claims only in “extreme cases, such as a
27   ‘government blacklist, which when circulated or otherwise publicized to prospective employers
28   effectively excludes the blacklisted individual from his[.]’” Id. at 998.



                                                     - 15 -
 1
 2          Plaintiff has not met that standard, as the October 13 Memos do not prevent him from
 3   serving in the military or eventually reaping the benefits of that service by gaining expedited
 4   citizenship. See LPR Memo; Certification Memo. Additionally, Plaintiff has failed to establish
 5   that he is subject to a “government blacklist” or similar extreme measure, such that the Court
 6   should allow his substantive due process claim to proceed. See Engquist, 478 F.3d at 997-98.
 7   Further Plaintiff is unable to adequately state a substantive due process claim, as courts have
 8   consistently held that there is no constitutional or statutory right to enlist in the Armed Forces,
 9   even for U.S. nationals. The Court has already found that the October 13 Memos withstand
10   rational basis scrutiny. Plaintiff has therefore failed to state a substantive due process claim, and
11   this claim is dismissed.
12          E. Claims under the APA
13          The APA bars judicial review of certain categories of decisions that “courts traditionally
14   have regarded as ‘committed to agency discretion.’” Lincoln v. Vigil, 508 U.S. 182, 192 (1993)
15   (quoting 5 U.S.C. § 701(a)(2)). Such decisions are typically unreviewable because there exists
16   “no meaningful standard against which to judge the agency’s exercise of discretion” in these
17   areas. Heckler v. Chaney, 470 U.S. 821, 830 (1985); e.g., Adams v. FAA, 1 F.3d 955, 956 (9th
18   Cir. 1993); City of Santa Clara. v. Andrus, 572 F.2d 660, 666 (9th Cir. 1978). Moreover, review
19   is particularly inappropriate where “the subject matter is ‘an area of executive action in which
20   the courts have long been hesitant to intrude.’” Helgeson v. Bureau of Indian Affairs, 153 F.3d
21   1000, 1003 (9th Cir. 1998) (quoting Lincoln, 508 U.S. at 191). And even though § 701(a)(2)
22   stakes out “a very narrow exception,” see, e.g., Citizens to Pres. Overton Park, Inc. v. Volpe, 401
23   U.S. 402, 410 (1971), “the Supreme Court has indicated that the § 701(a) hurdle must be cleared
24   ‘before any review at all may be had’ under the APA,” E.J. Friedman Co. v. United States, 6
25   F.3d 1355, 1359 (quoting Heckler, 470 U.S. at 828).
26          1. DoD’s Determinations Regarding Honorable Service Are Not Reviewable.
27          The policy reflected in the Certification Memo is not reviewable under the APA. The
28   statute governing DoD’s honorable service certifications sets forth no meaningful standard to



                                                     - 16 -
 1   evaluate either whether DoD should certify a soldier as having served honorably or when DoD
 2   should so certify. The relevant provision states that “[t]he executive department under which
 3   such person [seeking naturalization] served shall determine whether persons have served
 4   honorably in an active-duty status, and whether separation from such service was under
 5   honorable conditions.” 8 U.S.C. § 1440(a). This language contains no further guidance or
 6   instruction as to what constitutes “honorable” service for purposes of certification, thereby
 7   conferring discretion on the relevant military branch. Notably, the statute does provide some
 8   guidance as to what does not constitute honorable service, see id. (stating that persons who have
 9   been separated on account of alienage or who were conscientious objectors who “performed no
10   military, air, or naval duty whatever or refused to wear the uniform” cannot be certified as
11   having served honorably), but DoD retains discretion to determine, as an affirmative matter,
12   what type of service suffices as “honorable.” Indeed, to the extent the statute offers any guidance
13   regarding what type of service should be certified as “honorable,” it suggests that a soldier must
14   have completed active-duty status, id. (instructing the relevant branch of the military to
15   “determine whether persons have served honorably in an active-duty status”), which Plaintiff has
16   not done. Congress’s silence as to what type of conduct should be deemed “honorable”—which,
17   like “enlist,” constitutes a military term devoid of qualification—signals that such a
18   determination is left to the prerogative of DoD. Nor did Congress provide any standard for
19   determining when DoD should certify that a soldier has served honorably. The relevant statutory
20   language is written in the past tense, see id. (instructing DoD to determine whether such persons
21   “have served honorably”), suggesting that certification need not necessarily occur concurrent
22   with a soldier’s enlistment. Further, the statute permits DoD to make an honorable service
23   determination following a soldier’s separation from the military. See id. (instructing DoD to
24   determine whether a person has served honorably, “and whether separation from such service
25   was under honorable conditions”). Having imposed no time restrictions for DoD to abide by in
26   certifying honorable service, § 1440(a) leaves the pace of certifications within the discretion of
27   DoD. See, e.g., Roberts, 792 F. Supp. 2d at 73-74. The legislative history confirms that Congress
28   left the construction of the term “honorable service” to the agency charged with making



                                                    - 17 -
 1   honorable service determinations. The Nationality Act of 1940, which authorized naturalization
 2   for persons serving in the Armed Forces, required proof of honorable service “by duly
 3   authenticated copies of records of the executive departments having custody of the records of
 4   such service.” Pub. L. No. 76-853, § 324(e), 54 Stat. 1137, 1150. Yet the INA, enacted in 1952,
 5   amended this requirement, mandating that noncitizen soldiers submit a certified statement from
 6   the executive department under which the soldiers served, affirming that their service was
 7   honorable (essentially the same rules that apply today). Pub. L. No. 82-414, §§ 328(b)(3),
 8   329(b)(4), 66 Stat. 163, 249-50. This shift in the law reflects Congress’s intent to give the
 9   military departments an active role in determining honorable service, and it undercuts any notion
10   that the role is ministerial. If Congress had viewed the honorable service determination as pro
11   forma, Congress could have simply retained the straightforward proof-of-service requirement
12   from the 1940 Act.18 Therefore, the Court dismisses Plaintiff’s APA claims pursuant to Rule
13   12(b)(6).
14   V. Conclusion
15          Accordingly, IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss (#11) is
16   GRANTED.
17          IT IS FURTHER ORDERED that the Clerk of the Court enter JUDGMENT for
18   Defendants and against Plaintiff.
19   Dated this 25th day of September, 2019.
20
21                                                  _____________________________
                                                    Kent J. Dawson
22                                                  United States District Judge
23
24
25
26
27
28



                                                    - 18 -
